                                           Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 1 of 16




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ELIZABETH BELYEA, et al.,                         Case No. 20-cv-01693-JSC
                                                        Plaintiffs,
                                   8
                                                                                             ORDER RE: MOTIONS TO COMPEL
                                                  v.                                         ARBITRATION
                                   9

                                  10       GREENSKY, INC., et al.,                           Re: Dkt. Nos. 55, 56, 58
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Elizabeth Belyea, Heidi Barnes, Hazel Lodge, and David Ferguson bring this putative class

                                  14   action against GreenSky of Georgia, LLC and GreenSky, LLC (collectively “GreenSky”) alleging

                                  15   violation of California’s consumer protection, lending and credit services laws. GreenSky moves

                                  16   to compel arbitration of Belyea, Lodge, and Ferguson’s claims and moves to dismiss Barnes’

                                  17   claims. 1 This Order addresses GreenSky’s motions to compel arbitration. Having considered the

                                  18   parties’ briefs and having had the benefit of oral argument on January 14, 2021, the Court

                                  19   DENIES the motions to compel arbitration. GreenSky has failed to show that it is undisputed that

                                  20   Plaintiffs agreed to the Arbitration Provision; indeed, the evidence in the record is insufficient to

                                  21   support such a finding.

                                  22                                             BACKGROUND

                                  23           A. Factual Background

                                  24           GreenSky is a “financial technology company” which among other things acts as a loan

                                  25   servicer for “point-of-sale loans for consumers to pay for home improvement, home repair, and

                                  26

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 4, 11, 77, 78, 79.)
                                           Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 2 of 16




                                   1   healthcare costs.” (First Amended Class Action Complaint (“FAC”), Dkt. No. 52 at ¶¶ 1-4.2)

                                   2   Between 2016-2019 each of the plaintiffs took out one or more such loans to pay for home repair

                                   3   projects. (Id. at ¶¶ 74-103.) In each plaintiff’s case, the contractor or plumber (“merchant”)

                                   4   suggested that he could arrange financing for the home repair/improvement project. (Id. at ¶¶ 75,

                                   5   80, 85, 90, 95.) Once the plaintiff agreed, the merchant “procure[d] a loan” for the plaintiff using

                                   6   the GreenSky App. (Id. at ¶¶ 75, 80, 85, 95.) Each of these loans was provided by a third-party

                                   7   bank—generally, SunTrust Bank (now Truist) or InTrust Bank—which was serviced by

                                   8   GreenSky. (Id. at ¶¶ 75-76, 80-81, 85-86, 100-101.)

                                   9          Belyea “financed $23,600 through a GreenSky-serviced loan, with GreenSky transferring

                                  10   those funds directly to the plumber. The loan carried a 25% APR over seven years of monthly

                                  11   payments, with an 18-month interest-waived promotion.” (Id. at ¶ 76.) Lodge financed two loans

                                  12   for a total of $14,607 through a GreenSky-serviced loan, with GreenSky transferring those funds
Northern District of California
 United States District Court




                                  13   directly to the plumber. (Id. at ¶ 86, 91.) The loans carried a purported 0% APR over four years

                                  14   of monthly payments. (Id. at ¶ 86, 91.) Ferguson financed two loans for a total of $10,117.50

                                  15   through the GreenSky loan program. (Id. at ¶¶ 96, 101.) Each Plaintiff’s loan included an

                                  16   undisclosed merchant fee which was paid directly to GreenSky. (Id. at ¶¶ 82, 92, 97, 102.) As a

                                  17   result of the unlawful fee, each Plaintiff paid more than they otherwise would have. (Id. at ¶¶ 78,

                                  18   83, 88, 93, 98, 103.)

                                  19          In support of its motions to compel arbitration, GreenSky offers unsigned copies of

                                  20   Plaintiffs’ loan agreements. (Dkt. No. 55-1 at 33; Dkt. No. 56-1 at 75; Dkt. No. 58-1 at 32.) Each

                                  21   of these agreements includes the following clause.

                                  22

                                  23

                                  24

                                  25   (Dkt. No. 55-1 at 34; see also, Dkt. No. 56-1 at 76; Dkt. No. 58-1 at 33.) The loan agreements

                                  26   contain the following Arbitration Provision:

                                  27

                                  28
                                       2
                                        Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the document.
                                                                                        2
                                          Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 3 of 16




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18   (Dkt. No. 67 at 33.)

                                  19          B. Procedural Background

                                  20          Belyea filed this putative class action in the Superior Court for the County of San

                                  21   Francisco against GreenSky of Georgia, LLC and GreenSky, LLC alleging violations of

                                  22   California’s lending and credit services laws, as well as consumer protection laws. (Dkt. No. 1-1at

                                  23   5.) GreenSky thereafter removed the action to this Court under the Class Action Fairness Act, 28

                                  24   U.S.C. § 1332(d)(2)(A) (“CAFA”). (Dkt. No. 1.) Less than a week later, GreenSky filed a motion

                                  25   to compel arbitration which the Court denied finding that GreenSky failed to prove by a

                                  26   preponderance of the evidence that Belyea agreed to arbitrate. (Dkt. No. 40.) Belyea thereafter

                                  27   filed a motion for leave to file an amended complaint, and following GreenSky’s stipulation to

                                  28   amendment, the now operative FAC was filed. (Dkt. Nos. 46, 50, 52.) The FAC added Heidi
                                                                                        3
                                          Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 4 of 16




                                   1   Barnes, Hazel Lodge, and David Ferguson as representative plaintiffs. In response to the FAC,

                                   2   Defendants filed the now pending motions to dismiss and to compel arbitration. (Dkt. Nos. 54, 55,

                                   3   56, 57, 58.) The Court heard argument regarding these motions on January 14, 2021.

                                   4                                        LEGAL FRAMEWORK

                                   5          The Federal Arbitration Act (“FAA”) provides that arbitration agreements “shall be valid,

                                   6   irrevocable, and enforceable, save upon such grounds as exist at law or in equity for revocation of

                                   7   any contract.” 9 U.S.C. § 2. Under the FAA, “arbitration agreements [are] on an equal footing with

                                   8   other contracts,” and therefore courts must “enforce them according to their terms.” Rent-A-

                                   9   Center, West, Inc. v. Jackson, 561 U.S. 63, 67 (2010) (internal citations omitted). A party may

                                  10   petition a court to compel “arbitration [to] proceed in the manner provided for in such agreement.”

                                  11   9 U.S.C. § 4.

                                  12          The United States Supreme Court recognizes a “liberal policy favoring arbitration
Northern District of California
 United States District Court




                                  13   agreements.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011); see also Moses H.

                                  14   Cone Mem'l Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24-25 (1983) (noting that “as a matter of

                                  15   federal law, any doubts concerning the scope of arbitrable issues should be resolved in favor of

                                  16   arbitration”). Thus, courts must direct parties to proceed to arbitration should it determine: (1) that

                                  17   a valid arbitration agreement exists; and (2) that “the agreement encompasses the dispute at issue.”

                                  18   Kilgore v. KeyBank Nat’l Ass’n, 718 F.3d 1052, 1058 (9th Cir. 2013); see also Chiron Corp. v.

                                  19   Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (noting that “[i]f the response is

                                  20   affirmative on both counts, then the [FAA] requires the court to enforce the arbitration agreement

                                  21   in accordance with its terms”).

                                  22                                              DISCUSSION

                                  23          “[A]rbitration is a matter of contract. State contract law controls whether the parties have

                                  24   agreed to arbitrate.” Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 565 (9th Cir. 2014). “[A]

                                  25   party cannot be required to submit to arbitration any dispute which he has not agreed so to

                                  26   submit.” Id. As the party seeking to compel arbitration, GreenSky bears the burden of

                                  27   demonstrating by a preponderance that the parties entered into an agreement to arbitrate the claims

                                  28   at issue. Id. (noting that the party seeking to compel arbitration “bears the burden of proving the
                                                                                          4
                                          Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 5 of 16




                                   1   existence of a valid arbitration agreement by the preponderance of the evidence”) (internal

                                   2   quotation marks and citation omitted). Under California law, mutual assent is a required element

                                   3   of contract formation.” Id.

                                   4          A. GreenSky’s has Standing to Enforce the Arbitration Agreement

                                   5          As a preliminary matter, Plaintiffs insist that the Court need not even decide whether they

                                   6   agreed to arbitrate disputes arising from their GreenSky loan because GreenSky is not a signatory

                                   7   to the loan agreement that includes the Arbitration Provision that GreenSky seeks to enforce. The

                                   8   Court disagrees. The Arbitration Provision identifies “the circumstances and procedures under

                                   9   which Claims (defined below) that arise between you and us will be resolved through binding

                                  10   arbitration.” (Dkt. No. 5-1at 10 (emphasis added).) The Arbitration Provision goes on to explain:

                                  11                  As used in this Arbitration Provision, “you” and “us” also includes
                                                      any corporate parent, wholly or majority owned subsidiaries,
                                  12                  affiliates, any licensees, predecessors, successors, assigns and
Northern District of California
 United States District Court




                                                      purchasers of any accounts, all agents, employees, directors and
                                  13                  representatives of any of the foregoing and any third party
                                                      providing any product, service or benefit in connection with the
                                  14                  Agreement.
                                  15   (Id. at 10 (emphasis added).) By servicing the loan memorialized in the loan agreement

                                  16   containing the Arbitration Provision, GreenSky is at least “a third party providing any product,

                                  17   service or benefit in connection with the Agreement.” Plaintiffs do not contend otherwise.

                                  18          Plaintiffs’ reliance on Revitch v. DIRECTV, LLC, 977 F.3d 713, 715 (9th Cir. 2020), is

                                  19   unavailing. There the court ruled that a non-signatory affiliate could not enforce an arbitration

                                  20   agreement despite a clause stating that it applied to affiliates because DIRECTTV—the party

                                  21   moving to compel—was not an affiliate of AT&T at the time the plaintiff and AT&T entered into

                                  22   the contract containing the arbitration agreement; as such, “it was not and is not” a party to the

                                  23   agreement. Id. at 718. Here, in contrast, there is no dispute that GreenSky was the servicer of the

                                  24   loan agreements containing the Arbitration Provision from the beginning. Cf. Revitch, 977 F.3d at

                                  25   718 (9th Cir. 2020) (“Had the wireless services agreement stated that ‘AT&T’ refers to ‘any

                                  26   affiliates, both present and future,’ we might arrive at a different conclusion.”).

                                  27          Nor is the Court persuaded by Plaintiffs’ reliance on Wezel-Peterson v. Home Depot

                                  28   U.S.A., Inc., No. CV1705199 MWF JCX, 2017 WL 11272588, at *5 (C.D. Cal. Oct. 3, 2017). As
                                                                                          5
                                          Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 6 of 16




                                   1   the Court noted at oral argument on GreenSky’s prior motion to compel arbitration, the “if and

                                   2   only if” clause in the Arbitration Provision relates to what claims may be brought, not who is a

                                   3   party to the Arbitration Provision in the first place. As GreenSky falls within the Arbitration

                                   4   Provision’s definition of “us,” it may move to compel arbitration.

                                   5          B. GreenSky has not Established Plaintiffs’ Assent

                                   6          The Court previously held that California law governs the question of contract formation in

                                   7   this case. (Dkt. No. 40 at 9.) Under California law, “[a]n essential element of any contract is the

                                   8   consent of the parties, or mutual assent.” Donovan v. RRL Corp., 26 Cal.4th 261, 270 (2001)

                                   9   (citing Cal. Civ. Code §§ 1550, 1565); see also Casa del Caffe Vergnano S.P.A. v. ItalFlavors,

                                  10   LLC, 816 F.3d 1208, 1212 (9th Cir. 2016) (noting that the “mutual intention to be bound by an

                                  11   agreement is the sine qua non of legally enforceable contracts and recognition of this requirement

                                  12   is nearly universal”). Mutual assent usually consists of an offer and acceptance. Donovan, 26
Northern District of California
 United States District Court




                                  13   Cal.4th 270-71. “Courts must determine whether the outward manifestations of consent would

                                  14   lead a reasonable person to believe the offeree has assented to the agreement.” Knutson v. Sirius

                                  15   XM Radio Inc., 771 F.3d 559, 566 (9th Cir. 2014).

                                  16          Generally, “silence or inaction does not constitute acceptance of an offer.” Golden Eagle

                                  17   Ins. Co. v. Foremost Ins. Co., 20 Cal.App.4th 1372, 1385, 25 Cal.Rptr.2d 242 (1993). “California

                                  18   courts have long held that ‘[a]n offer made to another, either orally or in writing, cannot be turned

                                  19   into an agreement because the person to whom it is made or sent makes no reply, even though the

                                  20   offer states that silence will be taken as consent, for the offerer cannot prescribe conditions of

                                  21   rejection so as to turn silence on the part of the offeree into acceptance.’” Norcia v. Samsung

                                  22   Telecommunications Am., LLC, 845 F.3d 1279, 1284 (9th Cir. 2017) (quoting Leslie v. Brown

                                  23   Bros. Inc., 208 Cal. 606, 621 (1929)).

                                  24          GreenSky insists that Plaintiffs agreed to the Arbitration Provision because (1) Greensky

                                  25   provided Plaintiffs with the loan agreement containing the Arbitration Provision by at least three

                                  26   different methods, and (2) Plaintiffs’ use of the Shopping Pass associated with the loans

                                  27   demonstrates their assent and acceptance of the Arbitration Provision.

                                  28          Based on GreenSky’s argument that Belaya’s use of the Shopping Pass constituted assent,
                                                                                          6
                                          Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 7 of 16




                                   1   the Court previously concluded that the contract most closely resembles a browsewrap agreement.

                                   2   (Dkt. No. 40 at 11 (citing Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175–76 (9th Cir. 2014)

                                   3   (noting that contracts formed on the internet such the one here “come primarily in two flavors:

                                   4   ‘clickwrap’ (or ‘click-through’) agreements, in which website users are required to click on an

                                   5   agree box after being presented with a list of terms and conditions of use; and ‘browsewrap’

                                   6   agreements, where a website’s terms and conditions of use are generally posted on the website via

                                   7   a hyperlink at the bottom of the screen.”).) GreenSky now disputes that characterization and

                                   8   argues in a footnote that the Arbitration Provision is more akin to a clickwrap agreement. (Dkt.

                                   9   No. 58 at 22 n.5.) GreenSky’s President and CEO attests that when consumers complete a loan

                                  10   application using the GreenSky App—as Plaintiffs did here—the GreenSky App requires the loan

                                  11   applicant to “certify[y] that he had received a copy of the Installment Loan Agreement …in a

                                  12   manner he could retain.” (See, e.g., Dkt. No. 58-1 at ¶ 19.) GreenSky also argues that it provided
Northern District of California
 United States District Court




                                  13   Plaintiffs with notice of the Arbitration Provision through additional means (email and mail) prior

                                  14   to each Plaintiff’s use of the Shopping Pass, and that this notice coupled with Shopping Pass use is

                                  15   sufficient to demonstrate assent.

                                  16                  1. Certification at Point-of-Sale Loan Approval

                                  17          GreenSky first insists that when Plaintiffs applied for their respective loans, they submitted

                                  18   applications through the GreenSky App which “required [them] to acknowledge reading and

                                  19   accepting (1) the installment loan application disclosures, (2) the consent to electronic records and

                                  20   communication, and (3) an authorization for GreenSky to pull her[/his] credit report on behalf of

                                  21   the participating financial institutions.” (Dkt. No. 55-1, Kaliban Decl. at ¶ 9 (Belyea’s

                                  22   application); Dkt. No. 56-1, Kaliban Decl. at ¶ 9 (Lodge application); Dkt. No. 58-1, Kaliban

                                  23   Decl. at ¶ 9 (Ferguson application).) GreenSky offers an “internal system log” which it contends

                                  24   shows that the GreenSky App presented each Plaintiff with a loan summary and that each Plaintiff

                                  25   “certified that she[/he] had received a copy of the Installment Loan Agreement (“Loan

                                  26   Agreement”) in a manner that she[/he] could retain.” (Dkt. No. 55-1, Kaliban Decl. at ¶ 19

                                  27   (Belyea’s application); Dkt. No. 56-1, Kaliban Decl. at ¶¶ 17, 41 (Lodge applications); Dkt. No.

                                  28   58-1, Kaliban Decl. at ¶ 19 (Ferguson application).)
                                                                                         7
                                          Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 8 of 16




                                   1          Plaintiffs dispute that they received copies of the loan agreements or that they certified

                                   2   anything on the iPad when they applied for their loans through their respective merchants. (Dkt.

                                   3   No. 67-1, Belyea Decl. at ¶¶ 8-9; Dkt. No. 67-2, Ferguson Decl. at ¶¶ 4-6; Dkt. No. 67-3, Lodge

                                   4   Decl. at ¶¶ 5, 7.) Indeed, Plaintiffs attest that they either do not recall handling the iPad, or that,

                                   5   as with Belyea, after she inputted her social security number into the iPad, she “did not view or

                                   6   control the iPad at all.” (Dkt. No. 67-1, Belyea Decl. at ¶¶ 6-7; Dkt. No. 67-2, Ferguson Decl. at ¶

                                   7   4; Dkt. No. 67-3, Lodge Decl. at ¶¶ 5, 13.)

                                   8          GreenSky’s evidence is insufficient to support an undisputed finding that any of the

                                   9   plaintiffs, let alone each, certified receipt of the loan agreement at the time they applied for the

                                  10   loan through the respective merchants. It has not offered evidence of the actual certification

                                  11   screen—or any of the screens in the GreenSky App that consumers see when applying for a loan.

                                  12   More importantly, it has not offered evidence that each Plaintiff—as opposed to the merchants
Northern District of California
 United States District Court




                                  13   through whom they applied for the loans—clicked on anything as part of the application process.

                                  14   Instead, it relies on the declarations of Mr. Kaliban who has no personal knowledge regarding

                                  15   Plaintiffs’ loan transactions. GreenSky’s emphasis on the transaction logs is insufficient; the logs

                                  16   do not demonstrate who clicked the box on the iPad acknowledging receipt of the loan agreement.

                                  17   For whatever reason, the application process did not require a borrower’s initial or signature or

                                  18   some other action that would demonstrate that it was the borrower rather than the merchant that

                                  19   was tapping the boxes on the ipad. Thus, there is nothing in the record that disputes Plaintiffs’

                                  20   testimony that they did not do so. The “clickwrap” theory therefore does not apply at this point.

                                  21   GreenSky has accordingly failed to show through undisputed facts that Plaintiffs received notice

                                  22   of the Arbitration Provision through the GreenSky App and the point-of-sale loan application

                                  23   process and then assented to its terms, or that Plaintiffs otherwise consented to the Arbitration

                                  24   Provision through the loan application process.

                                  25                  2. Email Notice

                                  26          GreenSky next contends that Plaintiffs were provided with email notice of the Arbitration

                                  27   Provision to the email addresses Plaintiffs provided on their applications and these emails were

                                  28   not returned. However, the emails on which GreenSky relies did not attach the loan agreements;
                                                                                           8
                                           Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 9 of 16




                                   1   nor did they contain a hyperlink to the loan agreements.3 Instead, the emails provided a

                                   2   “registration link” for the GreenSky Customer Self Service Portal which “allows borrowers to

                                   3   perform certain actions on their accounts, including viewing and/or saving their loan agreement

                                   4   [sic] reviewing the details of their account, viewing transactions that post to the account,

                                   5   scheduling payments on their loan, making one-time payments on their loan.” (Dkt. No. 55-1 at

                                   6   ¶¶ 21-22; Dkt. No. 56-1 at ¶¶ 19-20, 43; Dkt. No. 58-1 at ¶¶ 21-22.) The full text of the sample

                                   7   email is as follows:

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17   (See, e.g., Dkt. No. 55-1 at 31.) This email does not “put[] a reasonably prudent user on inquiry

                                  18   notice of the terms of the contract.” Nguyen, 763 F.3d at 1177. It does not discuss the terms of the

                                  19   loan agreement or advise the recipient that upon receipt, the reader will be deemed to have

                                  20   accepted the loan agreement terms. Id. (“where the website contains an explicit textual notice that

                                  21   continued use will act as a manifestation of the user’s intent to be bound, courts have been more

                                  22   amenable to enforcing browsewrap agreements”). It simply tells the recipient that they can click

                                  23   on the link to activate their account and transact with the merchant. While it states that the

                                  24   recipient can use the link to view their loan documents if they have already activated their account,

                                  25   it does not contain any admonishment that the recipient apprise themselves of the terms of the loan

                                  26   agreement. (Dkt. No. 55-1 at 31.) See also Nguyen, 763 F.3d at 1178-79 (holding that even

                                  27
                                       3
                                  28    GreenSky also did not provide copies of the actual emails sent to the plaintiffs, and instead, offer
                                       sample emails.
                                                                                       9
                                         Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 10 of 16




                                   1   “where a website makes its terms of use available via a conspicuous hyperlink on every page of

                                   2   the website but otherwise provides no notice to users nor prompts them to take any affirmative

                                   3   action to demonstrate assent, even close proximity of the hyperlink to relevant buttons users must

                                   4   click on—without more—is insufficient to give rise to constructive notice.”). That Belyea

                                   5   apparently clicked on the link and created an account (nearly a month later) and added a payment

                                   6   method to pay online does not change this analysis because there is no evidence that she was

                                   7   required to “take any affirmative action to demonstrate [her] assent” to the terms of the agreement

                                   8   when she did so. Id.

                                   9          Accordingly, GreenSky has not met its burden of producing evidence sufficient to show

                                  10   that the emails it contends it sent to Plaintiffs put Plaintiffs on notice of the loan agreement and its

                                  11   Arbitration Provision and that Plaintiffs thereafter assented to the Arbitration Provision.

                                  12                  3. Mail Receipt of the Loan Agreement
Northern District of California
 United States District Court




                                  13          Finally, GreenSky contends that Plaintiffs were provided notice of the loan agreement and

                                  14   its Arbitration Provision via the U.S. Mail. The Kaliban Declarations attest that each Plaintiff was

                                  15   mailed a copy of the loan agreement and that none of the mailings were returned. (Dkt. No. 55-1

                                  16   at ¶¶ 25-27 (Belyea mailing); Dkt. No. 56-1 at ¶¶ 423-24, 5-47 (Lodge mailings); Dkt. No. 58-1 at

                                  17   ¶¶ 25-27 (Ferguson mailing).) GreenSky thus insists that under the mailbox rule, Plaintiffs are

                                  18   presumed to have received actual notice of the Arbitration Provision. The mailbox rule creates a

                                  19   presumption of mail receipt unless the intended recipient can rebut the presumption of receipt

                                  20   through actual, credible evidence of non-receipt, which requires more than a bare denial. See

                                  21   Schikore v. BankAmerica Sup. Ret. Plan, 269 F.3d 956, 961 (9th Cir. 2001) (stating that the

                                  22   mailbox rule is intended to avoid “swearing contests” between parties on the question of receipt by

                                  23   mail); see also James v. Comcast Corp., No. 16-CV-02218( EMC), 2016 WL 4269898, at *2

                                  24   (N.D. Cal. Aug. 15, 2016) (holding that the mailbox rule renders bare denial of receipt insufficient

                                  25   to prove non-receipt of an arbitration agreement).

                                  26          The record reflects the following with respect to the mailing and receipt of the loan

                                  27   agreements:

                                  28              •   Belyea applied for her loan on July 1, 2019 and the Kaliban Declaration attests that
                                                                                       10
                                         Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 11 of 16




                                                       she was mailed a copy of the loan agreement on the same date. (Dkt. No. 55-1 at
                                   1                   ¶¶ 5, 25.) Belyea does not dispute that the address the agreement was mailed to
                                   2                   was her correct address or that she received the agreement; instead, she attests only
                                                       that she “did not intend to agree to the Loan Agreement’s terms.” (Dkt. No. 67-1 at
                                   3                   ¶ 11.

                                   4               •   In the FAC, Ferguson alleges that he first applied for and obtained a GreenSky loan
                                                       in 2017; however, GreenSky has no record of this loan. (Compare FAC at ¶¶ 94-96
                                   5
                                                       with Dkt. No. 58-1 at ¶ 37.) The Court thus focuses his undisputed second loan on
                                   6                   September 20, 2018. The Kaliban Declaration attests that he was mailed a copy of
                                                       his loan agreement on September 22, 2018. (Dkt. No. 58-1 at ¶¶ 5, 25.) Ferguson
                                   7                   does not dispute that the address the agreement was mailed to was his correct
                                                       address; rather, he attests that he “do[es] not recall receiving or reviewing the Loan
                                   8                   Agreement before Peter Levi redeemed the funds.” (Dkt. No. 67-2 at ¶ 8.)
                                   9

                                  10               •   Lodge applied for her first loan on June 4, 2019 and the Kaliban Declaration attests
                                                       her Shopping Pass was used on this same date and her loan agreement was mailed
                                  11                   on this same date. (Dkt. No. 56-1 at ¶¶ 5, 23, 26.) Lodge applied for her second
                                                       loan on September 17, 2019; however, the Kaliban Declaration confusingly
                                  12                   indicates that the loan agreement was mailed a week earlier—on September 10,
Northern District of California
 United States District Court




                                                       2019. (Id. ¶¶ 29, 45.) As with Ferguson, Lodge attests that she “do[es] not recall
                                  13                   receiving or reviewing” either loan agreement. (Dkt. No. 67-3 at ¶¶ 7,13.)
                                  14          Plaintiffs insist that the mailbox rule does not establish assent to the Arbitration Provision
                                  15   under these facts for two reasons. First, Plaintiffs contend that the Kaliban Declaration lacks
                                  16   foundation. However, Mr. Kaliban attests under penalty of perjury that Greensky mailed the Loan
                                  17   Agreements to each Plaintiff, provides the address to which they were mailed, and attaches a copy
                                  18   of the mailings. This testimony sufficiently lays a foundation. See Izett v. Crown Asset Mgmt.,
                                  19   LLC, No. 18-CV-05224-EMC, 2019 WL 4845575, at *6 (N.D. Cal. Oct. 1, 2019) (applying the
                                  20   mailbox rule to an arbitration agreement and finding “credible evidence of mailing” where the
                                  21   company’s representative attested that the agreement was mailed to the address on file). Further, to
                                  22   the extent Plaintiffs challenge the adequacy of Mr. Kaliban’s Declaration, they had the opportunity
                                  23   to pursue arbitration-related discovery following the first motion to compel arbitration and have
                                  24   not argued that GreenSky refused to provide evidence in support of its attestation of mailing.
                                  25   Thus, the mailbox rule applies to establish proof of receipt of Belyea’s loan agreement, Ferguson’s
                                  26   2018 loan agreement, and Lodge’s June 2018 loan agreement, but not Lodge’s September 2018
                                  27   loan agreement as the Kaliban Declaration attests that it was mailed before the loan was ever
                                  28   obtained.
                                                                                         11
                                         Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 12 of 16




                                   1          Second, Plaintiffs contend that notice is only part of the question and GreenSky also bears

                                   2   the burden of demonstrating notice before the Shopping Pass was used. GreenSky counters that

                                   3   the timing is irrelevant because even if Plaintiffs did not receive the loan agreement until after the

                                   4   Shopping Pass was used, the Arbitration Provision includes an opt-out option and Plaintiffs had

                                   5   45-days to opt out, but did not do so. Greensky’s argument is, in effect, that Plaintiffs’ silence

                                   6   after receiving the loan agreement by mail constitutes their assent to the loan agreement’s terms,

                                   7   including the Arbitration Provision.

                                   8          As explained above, under California law, silence or inaction generally cannot constitute

                                   9   acceptance. However, there are two exceptions: “inaction in the face of a duty to act or retention

                                  10   of a benefit offered.” Golden Eagle Ins. Co. v. Foremost Ins. Co., 20 Cal.App.4th 1372, 1386

                                  11   (1993). GreenSky does not expressly argue that either of these exceptions applies, but instead

                                  12   argues that Plaintiffs’ use of the Shopping Pass demonstrates assent to the loan agreement, which
Northern District of California
 United States District Court




                                  13   is essentially an argument that the second exception regarding retention of a benefit applies.

                                  14          The problem with this argument, however, is that it fails to acknowledge that each plaintiff

                                  15   specifically attests that he or she did not authorize use of the Shopping Pass or at a minimum does

                                  16   not recall authorizing use of the Shopping Pass. (Dkt. No. 67-1 at ¶ 10 (Belyea attests “After the

                                  17   loan was approved, I never gave Roto-Rooter a Shopping Pass or any authorization, whether

                                  18   formal or oral, to redeem the loan funds. Rather, my understanding at the time was that Roto-

                                  19   Rooter would receive the funds without any action by me.”); Dkt. No. 67-3 at ¶¶ 7, 13 (Lodge

                                  20   attests “I do not recall giving a Benjamin Franklin Plumbing employee a ‘Shopping Pass.’”); Dkt.

                                  21   No. 67-2 at ¶ 7 (Ferguson attests “I do not recall authorizing the Peter Levi Plumbing employee to

                                  22   redeem the loan funds by giving him a ‘Shopping Pass.’”).) GreenSky’s evidence that the

                                  23   merchant charged Plaintiffs’ accounts after the loan agreements were mailed does not dispute

                                  24   Plaintiffs’ evidence that the entire transaction was complete on the day they applied for the loans

                                  25   through the merchants and that they took no steps subsequent to that day to authorize transfer of

                                  26   funds to the merchants. Plaintiffs’ receipt of the loan agreement with the Arbitration Provision

                                  27   after the transaction had already occurred cannot constitute their agreement to arbitrate. See Perez

                                  28   v. DirecTV Grp. Holdings, LLC, 251 F. Supp. 3d 1328, 1340 (C.D. Cal. 2017), aff’d sub nom.
                                                                                         12
                                         Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 13 of 16




                                   1   Perez v. DirecTV, LLC, 740 F. App’x 560 (9th Cir. 2018) (“DirecTV has failed to show that the

                                   2   arbitration provisions in the Customer Agreement were known to Perez or that she ought to have

                                   3   known of them at the time of the transaction.”); see also Schnabel v. Trilegiant Corp., 697 F.3d

                                   4   110, 126 (2d Cir. 2012) (applying California law and finding “that someone has received an email

                                   5   does not without more establish that he or she should know that the terms disclosed in the email

                                   6   relate to a service in which he or she had previously enrolled and that a failure affirmatively to opt

                                   7   out of the service amounts to assent to those terms.”).

                                   8          Greensky nonetheless insists that because the Arbitration Provision contained an opt-out

                                   9   option and Plaintiffs did not opt out, each plaintiff assented to the Arbitration Provision once the

                                  10   time to opt out (45 days) ran. Greensky’s argument is foreclosed by binding Ninth Circuit law.

                                  11   In Norcia v. Samsung Telecommunications Am., LLC, 845 F.3d 1279, 1284 (9th Cir. 2017), the

                                  12   Ninth Circuit rejected the notion that the plaintiff consumer had assented to an arbitration
Northern District of California
 United States District Court




                                  13   provision contained in a product safety and warranty brochure inside the box of the Galaxy S4 he

                                  14   had purchased. There was no dispute that the plaintiff had not expressly assented and the question

                                  15   was whether his silence--including his failure to exercise his right to opt out of the arbitration

                                  16   agreement--nevertheless constituted acceptance. Id. at 1284-85. The court concluded that it did

                                  17   not because he did not “sign the brochure or otherwise act in a manner that would show his intent

                                  18   to use his silence, or failure to opt out, as a means of accepting the arbitration agreement.” Id. at

                                  19   1285 (internal citation and quotation marks omitted) (emphasis added). So too here. There are

                                  20   likewise “no outward manifestations of consent [that] would lead a reasonable person to believe

                                  21   the offeree has assented to the agreement” regardless of Plaintiffs’ failure to opt out. Id. at 1284.

                                  22          GreenSky attempts to distinguish Norcia on the grounds that there was no right to opt out

                                  23   or that it only contained some vague right to opt out. Not so. As the Norcia court described:

                                  24                  a paragraph explained the procedures for arbitration and stated that
                                                      purchasers could opt out of the arbitration agreement by providing
                                  25                  notice to Samsung within 30 calendar days of purchase, either through
                                                      email or by calling a toll-free telephone number. It also stated that
                                  26                  opting out “will not affect the coverage of the Limited Warranty in
                                                      any way, and you will continue to enjoy the benefits of the Limited
                                  27                  Warranty.”
                                  28   845 F.3d at 1282. Indeed, opting out of Samsung’s arbitration agreement was easier than
                                                                                         13
                                         Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 14 of 16




                                   1   GreenSky’s agreement: GreenSky’s agreement required mailed written notice to opt out whereas a

                                   2   consumer could opt out of Samsung’s arbitration agreement by email or telephone.

                                   3          GreenSky’s reliance on district court cases holding that “continued use or failure to opt out

                                   4   of a card account after the issuer provides a change in terms, including an arbitration agreement,

                                   5   evidences the cardholder’s acceptance of those terms” is also unpersuasive. First, many of these

                                   6   cases were decided prior to the Ninth Circuit’s decision in Norcia which expressly held that under

                                   7   California law silence cannot be deemed acceptance except in limited circumstances and the

                                   8   ability to opt out is not one of those limited circumstances. Second, in Paxton v. Macy's W.

                                   9   Stores, Inc., 2018 WL 4297763, at *4 (E.D. Cal. Sept. 7, 2018), an employment discrimination

                                  10   lawsuit, the district court relied on Cir. City Stores, Inc. v. Najd, 294 F.3d 1104 (9th Cir. 2002),

                                  11   also an employment discrimination lawsuit. In Najd, the plaintiff had acknowledged receipt of the

                                  12   dispute resolution agreement in writing and was asked to review it within the course of his
Northern District of California
 United States District Court




                                  13   employment. Given these circumstances, and the previous course of dealing between the parties,

                                  14   the court concluded that the plaintiff had assented to the dispute resolution agreement. Id. at 1109.

                                  15   Here, in contrast, no plaintiff acknowledges receipt of and being asked to review the loan

                                  16   agreement; for whatever reason, the merchant did not require a signature or an initial

                                  17   acknowledging receipt of the loan agreement at the time the agreement was made.

                                  18          Finally, GreenSky insists that even if Norcia applies, it recognized an exception to the

                                  19   general rule that silence cannot constitute assent when the plaintiff retains the benefits of the

                                  20   contract. It contends that by paying off their loans within the interest-free period they retained the

                                  21   benefits of the loan agreement and thus should be found to have agreed to the loan agreement’s

                                  22   Arbitration Provision. But Norcia disposes of that argument too. It held that the exception did not

                                  23   apply because the brochure containing the arbitration provision stated that the consumer was

                                  24   entitled to the warranty benefits regardless of whether the consumer opted out of the arbitration

                                  25   agreement. Id. at 1286. Similarly here, Plaintiffs were entitled to the loan agreement benefits

                                  26   regardless whether they opted out; in other words, they did not obtain any additional benefit by not

                                  27   opting out.

                                  28          The Court recognizes that post-Norcia some district courts have held that a consumer’s use
                                                                                         14
                                         Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 15 of 16




                                   1   of a defendant’s services after receiving notice of an arbitration agreement constitutes assent to the

                                   2   arbitration agreement. But in those cases—which rely on other district court cases for their

                                   3   holdings--the consumer used the defendant’s services after receiving the explicit notice. See e.g.,

                                   4   Heller v. Rasier, LLC, 2020 WL 413243, at *11 (C.D. Cal. Jan. 7, 2020) (Uber sent the plaintiffs

                                   5   an email stating that continued use of the app would constitute assent to the arbitration agreement

                                   6   and the plaintiffs continued to use the Uber service); Moran v. Charter Commc’ns, Inc., 2020 WL

                                   7   5833640, at *5 (C.D. Cal. June 11, 2020) (holding that the “[f]ailure to opt out after adequate

                                   8   notice of the arbitration provision, coupled with Plaintiffs’ continued acceptance of Defendants’

                                   9   services, bound Plaintiffs to the arbitration provision.”) (internal citation omitted). The reasoning

                                  10   of these cases does not apply here. First, GreenSky did not provide Plaintiffs notice that continued

                                  11   use of their services would constitute assent to the arbitration agreement; instead, it relied on a

                                  12   failure to opt out as assent. Second, GreenSky has not established that Plaintiffs continued to use
Northern District of California
 United States District Court




                                  13   their services as opposed to made regularly payments on the loan that was previously provided.

                                  14           The Court is not persuaded by GreenSky’s argument that at a minimum Lodge should be

                                  15   bound by the Arbitration Provision in her second loan agreement given her prior course of dealing

                                  16   with GreenSky. The second loan represents an entirely separate transaction. Even assuming

                                  17   Lodge was put on notice of the Arbitration Provision in the first loan agreement, there is no

                                  18   evidence in the record that supports a finding that she was aware of the Arbitration Provision in

                                  19   the second loan agreement prior to her borrowing money under that agreement. Indeed, the

                                  20   Kaliban Declaration attests nonsensically that Greensky mailed the loan agreement for the second

                                  21   loan before Lodge even applied for the loan and GreenSky has made no effort to correct the record

                                  22   in this regard.

                                  23           Accordingly, GreenSky has not met its burden of demonstrating that Plaintiffs’ receipt of

                                  24   the loan agreements containing the Arbitration Provision via the U.S. Mail coupled with Plaintiffs’

                                  25   silence amounts to assent to the Arbitration Provision.

                                  26                                              CONCLUSION

                                  27           For the reasons stated above, GreenSky’s motion to compel arbitration is DENIED. It has

                                  28   not met its burden of proving by a preponderance of the evidence that any named plaintiff assented
                                                                                         15
                                         Case 3:20-cv-01693-JSC Document 91 Filed 04/09/21 Page 16 of 16




                                   1   to the Arbitration Provision. GreenSky’s response to the FAC shall be filed in 21 days of the date

                                   2   of this Order. In the event that GreenSky moves to dismiss rather than answer, GreenSky is

                                   3   cautioned to avoid duplicative filings and shall file a single motion and not separate motions for

                                   4   each plaintiff. The Court will hold a further case management conference on May 6, 2021 at 1:30

                                   5   p.m. via Zoom video. A joint case management conference statement is due one week in advance.

                                   6          This Order disposes of Docket Nos.

                                   7          IT IS SO ORDERED.

                                   8   Dated: April 9, 2021

                                   9
                                                                                                    JACQUELINE SCOTT CORLEY
                                  10                                                                United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        16
